Citation Nr: 0109824	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-12 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of unauthorized travel expense for 
transportation of veteran by ambulance from private hospital 
emergency room to a Department of Veterans Affairs (VA) 
Medical Center (MC) for care on January 23, 1999.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel









INTRODUCTION

The veteran had active service from February 1943 to November 
1946 and from June 1959 to October 1959.

Service connection is not in effect for any disability.

This appeal to the Board of Veterans' Appeals (the Board is 
from action taken by the VA North Texas Health Care System, 
Dallas VA Medical Center (VAMC).  The VA Regional Office (RO) 
handling the claim is Waco, Texas.


FINDINGS OF FACT


1.  There was every reasonable expectation by the veteran and 
those acting on his behalf that cost for the veteran's 
transfer by ambulance from a private facility emergency room 
to VAMC where his transfer had been accepted had either been 
pre-authorized, or in any event, would be paid as an entirely 
reasonable expense associated therewith.

2.  If ambulance costs from private emergency room to VAMC 
were not in fact pre-authorized, there was no justifiable 
reason for the emergency room physician who arranged said 
transfer on behalf of the veteran to have known or 
anticipated that any further or prior-authorization request 
was required.  


CONCLUSION OF LAW

The criteria for VA payment of the cost of transportation of 
veteran by ambulance from private facility to a VA for care 
on January 23, 1999, have been met.  38 U.S.C.A. § 1703 (West 
1991); 38 C.F.R. §§ 17.143, 17.145 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances on a fee-basis.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
has held that the Secretary's authority to contract with 
private agencies or persons (i.e., hospitals) for such 
necessary services is broad under 38 U.S.C.A. § 513.  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998).  

As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law".  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).


Criteria

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must, in 
general, be authorized in advance.  

Specifically, 38 C.F.R. § 17.143 describes criteria for 
transportation of claimants and beneficiaries, i.e., 
categories of VA beneficiaries subject to certain 
deductibles.  These beneficiaries include (1) A veteran or 
other person traveling in connection with treatment for a 
service-connected disability (irrespective of percent of 
disability); (2) A veteran with a service-connected 
disability rated at 30 percent or more, for treatment of any 
condition; (3) A veteran receiving VA pension benefits; (4) A 
veteran whose annual income, as determined under 38 U.S.C. 
1503, does not exceed the maximum annual rate of pension 
which would be payable if the veteran were eligible for 
pension, or who is unable to defray the expenses of travel.

It further states that transportation at Government expense 
shall be authorized for some categories of VA beneficiaries 
without their being subject to the deductible including (1) A 
veteran traveling in connection with a scheduled compensation 
or pension examination; (2) A veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, ambulette, air ambulance, wheelchair van, or other 
vehicle specially designed to transport disabled individuals 
provided: (i) A physician determines that the special mode of 
travel is medically required; (ii) The person is unable to 
defray the expenses of the travel; and (iii) The travel is 
authorized in advance or was undertaken in connection with a 
medical emergency such that delay to obtain authorization 
would be hazardous to the person's life or health.

38 C.F.R. § 17.145 relates specifically to approval of 
unauthorized travel of claimants and beneficiaries.  In this 
regard, payment may be approved for travel performed under 
Sec. 17.143(a) through (g) without prior authorization only 
in those cases where the VA determines that there was a need 
for prompt medical care which was approved and: (1) The 
circumstances prevented a request for prior travel 
authorization, or (2) Due to VA delay or error prior 
authorization for travel was not given, or (3) There was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a request for prior authorization 
was necessary.  


Factual Background

The evidence of record reflects that the veteran had a long 
history of significant psychiatric problems as well as a 
number of organic disabilities.

Summary evidence records that the 73 year old veteran was 
initially seen at the private hospital ("Koffman" or 
Kauffman)'s Emergency Room, on January 23, 1999, having been 
driven there by his wife.  Other paperwork refer to the 
official name of the facility as Presbyterian Hospital of 
Kaufman.

According to the report from the Dallas VA Medical Center 
(MC) to which he was transported on that same date, the 
veteran had been hospitalized for psychiatric problems twice 
previously, once in 1985 and then again about 5 years "ago" 
for symptoms "similar to those he presents with tonight", 
namely psychosis.  In the past, he had had ethanol-related 
problems, but had not been drinking for several years.  There 
had been a suicide attempt several years previously.  The 
current episode had started about 2 weeks earlier but had 
gotten worse over the past 2 days.

Specifically, the current episode has involved paranoid 
ideation, i.e., his thinking that neighbors were spying on 
him, auditory hallucinations, agitation, poor sleep, talking 
about totally nonsensical things and in a rather bizarre 
manner, and immediately before going to the private hospital, 
having packed his own bags saying that he had to go to the 
hospital.  

His wife reported later that day by phone to VA that she knew 
that he was going to get worse if he did not get help right 
away, and so she had taken him to the nearest emergency room 
where it is recorded that he arrived at about 1645 hours.  
Before taking him to the hospital, his wife had given him 
some medication including apparently one or more of her own 
Tranxenes (in the morning hours).


A call was placed by a named physician at Kaufman to a named 
physician at VA at 1745 hours.  At 1755 hours, the accepting 
VAMC hospital transfer had been secured.  And at 1855(7) 
hours, the veteran's transfer to the VAMC was actually signed 
as approved by a VA physician.  

The forms containing this and other pertinent paperwork show 
that the veteran was scheduled to go in an ambulance and no 
other means from the start, and this was repeatedly written 
up at the time of the transfer being said to have been 
secured (i.e., to go by EMTC-MS vehicle to the VAMC).  

Throughout the pertinent record, the veteran's status is 
shown as "eligible" without further notations.  Information 
is also of record regarding his having been found to be 
permanently and totally disabled but earning slightly more 
money than permissible for pension benefits.  [And although 
this cost may be a possible deductible under certain 
criteria, it remains unclear what the costs of the care in 
question may do to that figure.]

Before being loaded on the stretcher, having been noted to be 
a smoker, the veteran was given a nicotine patch.  He was 
reportedly transported in the ambulance in the semi-Fowler 
position without difficulties.  He was said to be confused, 
paranoid and hallucinating.  He was described as exhibiting 
occasional excessive and inappropriate laughter, and was not 
oriented for place (he thought he was in Waco).  He also 
described himself as having been trying to "trick the 
police" the morning of the admission.  The original copies 
of all pertinent documents verifying such are in the file.  
The transfer and admission to VA diagnosis was active 
psychosis.  

Full admission to the bed (for several eventual days care) at 
VAMC was completed by 2440 hours. 

Other evidence in the file indicates that at the time of the 
above situation, his wife was in Mabanks, a location where 
the veteran and his wife had lived for 30 years.  

The veteran had indicated that because of the emergency 
situation, his 74 year old wife had driven him the 21 miles 
to the Kaufman Emergency Room from their home.  

However, the veteran has since stated that the physician, 
[whose name as stated by the veteran is the same as that 
recorded in the records], at the Kaufman facility, had 
determined that the veteran's wife was either unable to, or 
should not, drive the veteran the additional 35 miles to the 
VA facility due to her high blood pressure and night 
blindness; that by then, it was dark outside; and in any 
event, the veteran was in a highly emotional state, 
irrational, unable to function properly, and behaving 
peculiarly and in an agitated state and hyperactive; and 
needed to be taken by professionals who were trained and 
equipped to do so without injury to him or themselves.  

The veteran has stated that the Kaufman Emergency Room 
physician who had secured the transfer had then assured the 
veteran and his wife that the ambulance was going to be paid 
for by VA, just as they had accepted the transfer with 
alacrity. 

This would seem to be circumstantially backed up by the fact 
that when the veteran arrived at the VA facility, attempts 
were made to reach his wife at home, and a notation is made 
that she was unable to drive over to the VA facility "that" 
(or "at") night.  

Comments from other family members are also in the file 
relating to the veteran's state of mind and behavior during 
this initial time, all of which tend to support his 
allegations in that regard.  

Documentation is of record showing that later, documentation 
of the formal request for VA payment for the ambulance 
transport was denied by a VA employee, but in the two spaces 
on the pertinent form requiring some sort of explanation or 
annotation in support of the determinations, there is nothing 
shown.  This has not been otherwise explained in any form by 
either the RO or the VAMC.

The charges for ambulance transport involved in the current 
claim appear to be limited to $549.75, consisting of the 
ambulance for the ground travel of less than 50 miles from 
the City of Kaufman to Dallas VAMC, and two pairs of surgical 
gloves for the two attendants.
Analysis

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 
op. cit.; see also, Webb v. Brown, 7 Vet. App. 122 (1994)].  

The Court has held that although the decision to authorize 
such non-VA care and associated expenses such as 
transportation therefrom or not is discretional within VA and 
the Secretary under cited provisions, the right of a veteran 
to appeal thereon is basic.  See Zimick at 48.

In the provisions of 38 C.F.R. § 17.53 relating to 
limitations on use of public and private hospitals at VA 
expense, various factors are cited as to what "feasibility" 
encompasses, i.e., "relative distance of travel involved", or 
that the "nature of the treatment required makes it necessary 
or economically advisable".  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  Much of the 
issue in this case is so closely related to the basic 
question of entitlement to reimbursement in general that 
these cases are all seemingly applicable to the case herein 
relating to transportation.

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, supra at 
147; Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  


However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances [See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991)]; after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence [See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993)].  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).  


For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is biased for one or another reasons, 
and/or is clearly beyond expertise, inherently incredible or 
beyond competence of the witness, see Justus v. Principi, 3 
Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit, op. cit.; 
Black v. Brown, 10 Vet. App. 279 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997); Goss v. Brown, 9 Vet. App. 109, 113-115 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1995).

The claimant's evidentiary assertions (with certain 
qualifications) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of experiences in the face of objective evidence 
which indicates that those experiences did not take place.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

The Court has also held that any determination must be made 
upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determinations of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

The Board initially also notes that the duty to assist has 
been satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set out above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the originating agency would only serve to 
further delay resolution of the veteran's claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any event, the 
Board's present adjudication of the claimant's appeal is 
favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Given the summary assessment of record from the pertinent VA 
facility, it is noted that sound medical bases for stated 
opinions by VA as to the decision not to pay for the 
ambulance are not annotated to any other collateral 
documentation or factual data.  Neither is there medical 
annotation as to supportive documentation in the VA 
assessment.  On the other hand, there is nothing to indicate 
that these would be forthcoming nor that they would be 
helpful in any event.  



Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases and related 
concerns such as in this case regarding authorized travel to 
VAMC, the Board would note from the start that the Court had 
directly addressed reimbursement cases from the standpoint 
that while all facets of the criteria must be met, that 
nonetheless, the criteria are cumulative in nature.  See 
Malone v. Gober, Argo v. Derwinski, and Cotton v. Brown 
cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

Furthermore, from the outset, and after reviewing the 
aggregate subjective and objective evidence of record, 
including assessments by various health-care professionals 
such as the physician at the private facility who effectuated 
the transfer with the VA physician, the Board finds no 
fundamental basis whatsoever for impugning the credibility as 
to the basic facts and descriptions of circumstances and 
opinions provided in specific detail within statements 
submitted in writing by the veteran and his wife; in fact, 
they are entirely in concert with the clinical findings 
reported in the treatment records.   

This determination of credibility is entirely within the 
mandates assigned the Board under law and as interpreted by 
the Court in Culver, among numerous other cases.  The essence 
relied upon therein will be summarized below as necessary for 
an understanding of the relevant circumstances in the case.



The pivotal issue at hand is not related to credibility or 
the lack thereof found within an array of documentations, [a 
determination which has already been made as shown above] but 
rather the pursuit of an equitable and eminently fair 
interpretation of what these credible documents mean in the 
context of adequate and appropriate transportation to 
acknowledged transfer from private to VA care.

In essence, it is clear from the outset that the transfer was 
approved by VA.  It remains only then to be determined 
whether the means for transporting the veteran to VA were in 
fact approved, and if not, if they should be.

What is clear is that the physician in the emergency room of 
the private hospital quite reasonably believed the veteran 
was best served by being transported to the VAMC by 
ambulance.  This was a medical decision and pursuant to Court 
mandates cited above, it is not subject to revision at this 
point.

Interestingly enough, there is also actually some evidentiary 
basis for concluding that the veteran, his wife and the 
private treating physician may well have had reason to 
believe that the authorization for ambulance payment had 
already in fact been made.  For that matter, a mere reading 
of the documentation of record might even reflect that same 
conclusion.  

Nonetheless, there is no need to render such a determination, 
since in any event, there is ample and rather unequivocal 
basis for concluding that there was a justifiable lack of 
knowledge on the part of the third party (i.e., the private 
physician who arranged the transportation and transfer) who 
was acting on the veteran's behalf that a (further) request 
for authorization in advance was required.

In any event, in this or any other case, the concept and 
reality of comparative feasibility is not a given, but 
depends upon reasonable, responsible perceptions by all 
concerned.  

By regulation and judicial mandate, any conclusion as to what 
is and is not "feasible" must be entirely consistent with the 
Court's admonitions to look for and find an equitable, 
infinitely responsible, accommodation for the seriously ill 
and badly disabled veteran's problems and is in concert with 
both the spirit and letter of the pertinent regulations 
relating thereto.  

Moreover, the Court has repeatedly admonished that VA is not 
permitted to unilaterally assume medical judgments which fly 
in the face of reasoned, supported medical assessments such 
as are of record in this case as presented by both VA and 
private treating physicians who are familiar with the 
veteran's circumstances and his record, let alone his care, 
particularly when these are placed in juxtaposition with a 
reviewing authority whose familiarity with any of these 
factors is not substantiated, and whose summary opinion is 
not otherwise documented in any appropriate, credible, or 
reasonable fashion. 

Thus, all criteria having been suitably met under regulatory 
and judicial guidelines, the Board finds that VA is obligated 
to pay for transportation of the veteran by ambulance from a 
private hospital emergency room to a VAMC for care on January 
23, 1999.


ORDER

Payment of unauthorized travel expense for transportation of 
veteran by ambulance from a private hospital emergency room 
to a VAMC for care on January 23, 1999, is granted, subject 
to the regulations pertaining to the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

